Citation Nr: 0027389	
Decision Date: 10/16/00    Archive Date: 10/26/00	

DOCKET NO.  99-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for right 
femoral head avascular necrosis with post-traumatic arthritis 
of the hip and leg shortening, currently evaluated as 
70 percent disabling.

2.  Whether the bilateral factor was appropriately considered 
in the November 1998, March 1999, and July 1999 rating 
decisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a November 1998 statement, it was indicated that the 
veteran believed that he should be awarded a 100 percent 
evaluation.  The Board construes this as a claim for a total 
rating based upon individual unemployability due to service-
connected disabilities.  This issue is referred to the RO for 
its consideration.  


REMAND

A November 1991 RO decision granted service connection for 
traumatic arthritis of the right hip and degenerative joint 
disease of the lumbosacral spine, assigning a 10 percent 
evaluation for each.  The combined service-connected 
evaluation was 20 percent.  The effective date for service 
connection for each disability was August 5, 1991.  In 
January 1992 the veteran filed a notice of disagreement with 
the decision awarding him a combined 20 percent evaluation, 
indicating his belief that his condition was much more 
severe.  An April 1992 RO decision granted a 30 percent 
evaluation for the service-connected right hip disability.  
In June 1992 the veteran was notified that, since the 
benefits sought in his notice of disagreement had been 
granted, appellate review was being terminated and his notice 
of disagreement withdrawn.  However, a review of the record 
does not indicate that the veteran indicated that he desired 
to have his notice of disagreement withdrawn or that he was 
satisfied with the award.  Therefore, his notice of 
disagreement continued to be valid.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

A November 1998 RO decision established an earlier effective 
date for service connection for the service-connected right 
hip disability from June 17, 1981, assigning a noncompensable 
evaluation.  The veteran indicated his disagreement with the 
evaluation assigned and a statement of the case was issued in 
March 1999.  In April 1999 the veteran submitted VA Form 9.  
Therefore, his appeal with respect to the evaluation assigned 
for a service-connected right hip disability must be reviewed 
from the date of the initial grant, June 17, 1981.

Since the notice of disagreement filed in January 1992 has 
remained pending, with respect to the initial evaluation 
assigned for the low back disability, the veteran must be 
issued a statement of the case reflecting consideration of 
the evaluation assigned his low back disability from the date 
of the grant of service connection, August 5, 1991.  The 
November 1998 RO decision also denied increased evaluations 
for the veteran's service-connected chondromalacia of the 
patella of the right knee and chondromalacia of the patella 
of the left knee.  In November 1998 the veteran submitted a 
notice of disagreement, indicating disagreement with the 
denial of increased ratings for his bilateral knee 
disability.  The record does not indicate that a statement of 
the case has been issued concerning increased ratings for the 
veteran's bilateral knee disability.  Where there is notice 
of disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Under controlling laws and regulations, if a decision by the 
RO is not appealed by timely filing a notice of disagreement 
and a substantive appeal, then the decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 (1999).  
A notice of disagreement and/or a substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (1999).  A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care, both VA and private, that he 
has received for his right hip disability 
since June 17, 1981.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain all identified 
treatment reports, that are not currently 
of record.  In particular, the RO should 
contact South Chicago Hospital, as listed 
in the veteran's August 1991 claim, 
without identifying any particular 
physician, and request records relating 
to any treatment of the veteran in 1981 
and 1982.

2.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected end stage 
avascular necrosis of the femoral head 
with post-traumatic arthritis of the hip 
and shortening of the leg on the right.  
All indicated studies should be performed 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
amount of leg shortening should be 
indicated.  The examiner should identify 
all symptoms that are related to the 
veteran's service-connected right hip 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected right hip disability could 
significantly limit the functional 
ability of the affected joint during 
flare-ups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
right hip disability, the right hip 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, 
evaluating the veteran's right hip 
disability from the date of grant of 
service connection, with any appropriate 
consideration of staged ratings as 
provided for in Fenderson v. West, 12 
Vet. App. 119 (1999), as well as 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 36-97, where applicable.  

4.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to an increased initial 
rating for traumatic degenerative joint 
disease of the lumbar spine, and 
entitlement to increased ratings for 
chondromalacia of the patella of the 
right knee and chondromalacia of the 
patella of the left knee.  All 
appropriate appellate procedures should 
then be followed.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



